                     UNITED STATES DISTRIC COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
BRANDON PUGH                                              PLAINTIFF
v.                                    CAUSE NO. 5:18-cv-32-DCB-MTP
CAPTAIN JUSTIN GREEN, et al.                              DEFENDANTS
               ORDER ADOPTING REPORT AND RECOMMENDATION
     This matter is before the Court on Defendants Captain

Justin Green (“Green”) and Chantel Wood (“Wood”)’s Motion for

Summary Judgment [ECF No. 50], Magistrate Judge Michael T.

Parker’s Report and Recommendation [ECF No. 53], and Plaintiff

Brandon Pugh (“Pugh”)’s objection to the Report and

Recommendation [ECF No. 54]. Magistrate Judge Parker recommends

that the Defendants’ Motion for Summary Judgment [ECF No. 50] be

GRANTED and that this action be DISMISSED with prejudice. Having

reviewed the same and having read the Plaintiff’s objection to

Magistrate Judge Parker’s recommendation, the Court finds the

Report and Recommendation well taken.

     Plaintiff Pugh filed a pro se civil action pursuant to 42

U.S.C. § 1983, claiming the violation of his constitutional

rights during his incarceration at Wilkinson County Correctional

Facility (“WCCF”). Plaintiff alleges that Captain Green and

Officer Wood denied him access to medical care for his

hidradenitis skin condition on multiple occasions over an

approximate two-month period from November 2017 to January 2018.

                                  1
Plaintiff also alleges that these Defendants refused to give him

food trays on several occasions during the last two weeks of

November 2017.

Denial of Medical Care

     “Prison officials violate the constitutional proscription

against cruel and unusual punishment when they are deliberately

indifferent to a prisoner’s serious medical needs, as doing so

constitutes unnecessary and wanton infliction of pain.” Davidson

v. Texas Dep’t of Criminal Justice, 91 Fed.App’x 963, 964 (5th

Cir. 2004). “The mere delay of medical care can… constitute an

Eight Amendment violation but only if there has been deliberate

indifference [that] results in substantial harm.” Easter v.

Powell, 467 F.3d 459, 463 (5th Cir. 2006). A prison official is

deliberately indifferent if he “knows of and disregards an

excessive risk to inmate health or safety, the official must

both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists and he must also

draw the inference.” Farmer v. Brennan, 511 U.S. 825, 838

(1994).

     A plaintiff must show that a defendant’s “response

indicate[d] that the [defendant] subjectively intended that harm

occur.” Thompson v. Upshur County, 245 F.3d 447, 458–59 (5th

Cir. 2001). There is not a constitutional violation if a prison

                                2
official acted negligently. Daniels v. Williams, 474 U.S. 327,

333-34 (1986). A prisoner’s “disagreement with medical treatment

does not state a claim for Eighth Amendment indifference to

medical needs.” Norton v. Dimazana, 122 F 3d 286, 292 (5th Cir.

2001).

     In his objection to the Report and Recommendation, the

Plaintiff lists ten dates in which he claims he was not

transported to medical. See [ECF No. 54]. The Court will discuss

the dates Plaintiff references in his objection:

         November 10, 2017 – Plaintiff was not transported to
         Medical, but his appointment was rescheduled, and he went
         to Medical on November 11, 2017. [ECF No 50-2] at 220.


         November 27, 2017 – Plaintiff was not transported to
         Medical, but his appointment was rescheduled, and he went
         to Medical on November 28, 2017. Id. at 226.


         December 20, 2017 – Plaintiff was not transported to
         Medical, but his appointment was rescheduled, and he went
         to Medical on December 21, 2017. Id. at 251.


         December 29, 2017 – Plaintiff was not transported to
         Medical, but his appointment was rescheduled to December
         30th. He was not transported to Medical on the 30th and
         his appointment was rescheduled to January 16, 2018. Id.
         at 266 & 274. However, during that time, the Plaintiff
         went to an off-site physician with Merit Health Central.
         Doctor Russell Rooks treated the Plaintiff on January 5,
         2018. Id. at 273. The Doctor recommended that the patient
         needed his scalp abscess excised. Id. Plaintiff went to
         Medical on the 5th as a follow up from his off-site
         appointment.



                                 3
       January 19, 2018 – Plaintiff was not transported to
       Medical and his appointment was rescheduled to the 20th,
       21st, 22nd, and 24th. Id. at pp 278, 279, 280, 281, & 284.
       Each time, Plaintiff was not transported to Medical and
       his appointment was rescheduled. Plaintiff went to
       Medical on January 26, 2018. While Plaintiff was
       frequently rescheduled during this week, it is important
       to note that the Plaintiff saw the Doctor within a week
       of the intended date of his originally scheduled
       appointment.
It is apparent from a review of the aforementioned dates that

the Plaintiff has had frequent medical treatment, on and off

site, and that there have been no delays significant enough to

rise to the level of a constitutional violation.

     In his objection, the Plaintiff specifically describes

November 21, 2017, a date in which the Plaintiff had an

appointment with Doctor Burke regarding issues with his scalp.

See [ECF No. 54]. Defendant Green did not take the Plaintiff to

his appointment because he was “on the pod being disruptive.”

[ECF No 50-2] at 225. Defendant Green contacted the doctor, who

informed him that the Plaintiff’s appointment was not an

emergency and could be rescheduled. Id. The appointment was

rescheduled for the next week, and Plaintiff went to Medical on

the twenty eighth. Id. at 227. However, in his objection, the

Plaintiff states that Defendant Captain Green used his “power to

make as if Plaintiff was disruptive.” See [ECF No. 54].

     Nevertheless, whether the Plaintiff was or was not

disruptive, this dispute is immaterial because the Plaintiff has

                                4
not shown the delay in attending his appointment rose to the

level of deliberate indifference to a serious medical need.

Doctor Burke saw the Plaintiff for his scalp complaints on

November 28, 2019, a mere week after Plaintiff was denied his

appointment for being disruptive. See Perry v. Crockett, 2010 WL

1427634 (S.D. Miss. Apr. 9, 2010)(holding that a five-day delay

in receiving surgery for a broken wrist did not demonstrate

deliberate indifference to a serious medical need). The Doctor

made clear that it was not necessary for the Plaintiff to

receive immediate attention as there was no emergent medical

situation. Additionally, Plaintiff has provided no support for

his claim that any delay that he underwent in receiving medical

care caused his hidradenitis to worsen. See Campbell v.

McMillin, 83 F.Supp.2s 761, 766 (S.D. Miss. 2000)(requiring an

expert opinion to establish medical causation in a § 1983

action). Plaintiff testified that he did not have proof that any

delay in receiving treatment or surgery caused his condition to

worsen. Mot. [50], Ex. A at 20–21.

     The Fifth Circuit has stated that “[m]edical records of

sick calls, examinations, diagnoses, and medications may rebut

an inmate’s allegations of deliberate indifference.” Banuelos v.

McFarland, 41 F.3d 232, 235 (5th Cir. 1995). In this case, the

Plaintiff’s medical records show that he has received extensive

treatment from the medical staff at WCCF and specialists outside
                                5
the facility. Plaintiff has failed to show deliberate

indifference by the Defendants.

Denial of Meals

     “The deprivation of food constitutes cruel and unusual

punishment only if it denies a prisoner the ‘minimal civilized

measure of life’s necessities.’” Berry v. Brady, 192, F.3d 504,

507 (5th Cir. 1999)(quoting Talib v. Gilley, 138 F.3d 211, 214

n. 3 (5th Cir. 1998)). Whether the deprivation of food

constitutes cruel and unusual behavior depends on the amount and

duration of the deprivation. Id.

     In his Report and Recommendation, Magistrate Judge Parker

found:

          “Even taking Plaintiff’s allegations as true, that he
          was occasionally denied meals for a two-week period,
          he has not established an Eighth Amendment claim. The
          uncontested record demonstrates that Plaintiff did not
          lose weight during this time period; rather, he gained
          weight. Missing an occasional meal does not rise to
          the level of a constitutional violation. Plaintiff
          was not denied the “minimal civilized measures of life
          necessities.” Berry, 192 F.3d at 707 (quotation and
          citation omitted). Defendants, therefore, are also
          entitled to summary judgment on Plaintiff’s claim that
          he was denied food.” [ECF No. 53] at pp. 7–8.
Plaintiff’s medical records show that the he weighed 141 pounds

on May 19, 2017.   Mot. [50], Ex. B at 161.   On September 1,

2017, Plaintiff weighed 144 pounds.    Id. at 201.   On November

28, 2017, Plaintiff weighed 145 pounds.    Id. at 277.   On January


                                   6
31, 2018, Plaintiff weighed 154 pounds.    Id. at 287.   On

February 5, 2018, Plaintiff weighed 158 pounds.    Id. at 304.

These records show that Plaintiff steadily gained weight over

the course of almost a year and during the time Plaintiff claims

Defendants occasionally denied him food.

     Plaintiff objects to Magistrate Judge Parker’s Report and

Recommendation and re-asserts the issue of his weight

fluctuation. Pugh states that he received “canteen” and a

Holiday Package from his family between the month of November

and December. See [ECF No. 54]. He also states that he spent

four days housed in Medical between December 20 and January 1,

2018, and that he spent seven days in Medical between January 20

and February 5, 2018. Id. Plaintiff states that he gained weight

while in Medical. Id.

     Gaining weight subsequent to being allegedly denied food is

not indicative of a prior harm. As shown in his medical records,

Plaintiff’s weight remained consistent during the time frame in

which he was allegedly denied meals. That information is more

relevant than any subsequent weight gain. Plaintiff may be

arguing that his weight remained consistent because of external

forces, i.e. food from a care package and time spent in Medical.

However, should that be the case, his claim still does not rise

to the level of a constitutional violation.


                                7
     Plaintiff’s objection to the Report and Recommendation does

not raise any new issues or dispute any facts material to

Magistrate Judge Parker’s conclusions.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Court ADOPTS

Magistrate Judge Parker’s Report and Recommendation as the

findings and conclusions of this Court.

     IT IS FURTHER ORDERED that the action is dismissed with

prejudice.

     A final judgment dismissing the action will follow in

accordance with Federal Rule of Civil Procedure 58.

     SO ORDERED this the 27th day of February, 2020.



                                    __/s/ David Bramlette__________
                                      UNITED STATES DISTRICT JUDGE




                                8
